          Case 1:21-cv-00133-MSM-LDA Document 1 Filed 03/19/21 Page 1 of 5 PageID #: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                         District District
                                                     __________   of RhodeofIsland
                                                                             __________

                                                              __________ Division


       Jimmy Smith, and similarly situated persons                           )      Case No.
                                                                             )                     (to be filled in by the Clerk’s Office)
                                                                             )
                              Plaintiff(s)                                   )
(Write the full name of each plaintiff who is filing this complaint.         )
If the names of all the plaintiffs cannot fit in the space above,
                                                                                    Jury Trial: (check one)     ✔
                                                                                                                u Yes        u No
please write “see attached” in the space and attach an additional            )
page with the full list of names.)                                           )
                                  -v-                                        )
               Roger Williams Law School                                     )
          United States Department of Education                              )
                American Bar Association                                     )
                                                                             )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                             )
names of all the defendants cannot fit in the space above, please            )
write “see attached” in the space and attach an additional page              )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Jimmy Smith
                                Street Address                         43 Prospect Street
                                City and County                        Bristol
                                State and Zip Code                     Rhode Island 02809
                                Telephone Number                       781-732-5095
                                E-mail Address                         jsmith658@g.rwu.edu


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                             Page 1 of 5
          Case 1:21-cv-00133-MSM-LDA Document 1 Filed 03/19/21 Page 2 of 5 PageID #: 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                        Roger Williams Law School
                                Job or Title (if known)
                                Street Address              10 Metacom Avenue
                                City and County             Bristol
                                State and Zip Code          Rhode Island 02809
                                Telephone Number            401-254-4500
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                        United States Department of Education
                                Job or Title (if known)
                                Street Address              5 Post Office Square
                                City and County             Boston
                                State and Zip Code          MA 02109
                                Telephone Number            1-800-872-5327
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                        American Bar Association
                                Job or Title (if known)
                                Street Address              1050 Connecticut Ave NW
                                City and County             Washington D.C.
                                State and Zip Code          20036
                                Telephone Number            202-662-1090
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                    Page 2 of 5
          Case 1:21-cv-00133-MSM-LDA Document 1 Filed 03/19/21 Page 3 of 5 PageID #: 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                   ✔ Federal question
                   u                                               ✔
                                                                   u Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      First Amendment right to petiition, 5th amendment, 6th amendment, Section 1983, general fairness,
                      Title IX, employment discrimination




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name) Jimmy Smith                                        , is a citizen of the
                                           State of (name) Massachusetts                                    .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                           under the laws of the State of (name)                                                            ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name) Roger Williams Law School                          , is a citizen of
                                           the State of (name) Rhode Island                                     . Or is a citizen of
                                           (foreign nation)                                       .

                                                                                                                                Page 3 of 5
          Case 1:21-cv-00133-MSM-LDA Document 1 Filed 03/19/21 Page 4 of 5 PageID #: 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name) Roger Williams Law School                   , is incorporated under
                                           the laws of the State of (name) Rhode Island                                , and has its
                                           principal place of business in the State of (name) Rhode Island                             .
                                           Or is incorporated under the laws of (foreign nation)                                       ,
                                           and has its principal place of business in (name)                                           .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                                stake–is more than $75,000, not counting interest and costs of court, because (explain):
                                 32,000,000




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          1. Roger Williams did not provide a fair hearing to me during the honor board process and subjected me to
          expulsion without an adequate opprtunity to defend myself. My complaints were dismissed arbitrarily.
          2. RWU Law breached one or more contracts with me
          3. RWU Law has failed to recruit and hire adequate racial minority faculty and the USDofE and ABA should never
          have funded them after the "Ralph Pappito incident"
          4. The OCR investigation procedure is discriminatory on its face. Persons with certain disabilities cnnot possibly
          file a complaint. In my situation the dismissal of my complaint against RWU Law on 3/19/2021 was arbitrary.


IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          32,000,000 in damages actual or punitive
          RWU Law purposely gave me an unfair hearing and edited the Zoom hearing video so that my rights on appeal
          were not as live. RWU Law's Honor Board Process is supposed to be confidential but RWU either through
          indifference or purposeful action can never keep it secret. As the only law school in the state, they have a duty to
          make sure their hearings are fair and information is not leaked. Jared Goldstein, Lorraine Lalli, Tanya Monesteir,
          David Coombs, Olivia Milonas, Jenna Hashway and others agreed explcitly in part and implicitly in part to fore me
          to be a witness against myself in violation of the 5th amendment. Just this past week another one of my
                 l i t t th   h l        di i     d Ih         d        l      l i t b t Titl IX i          th t th   h l
                                                                                                                            Page 4 of 5
          Case 1:21-cv-00133-MSM-LDA Document 1 Filed 03/19/21 Page 5 of 5 PageID #: 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk¶s Office with any changes to my address where case±related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk¶s Office may result
                     in the dismissal of my case.

                     Date of signing:              03/19/2021


                     Signature of Plaintiff         /s/ Jimmy Smith
                     Printed Name of Plaintiff      Jimmy Smith


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
